10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25.

26
27

28

(SPACE BELOW FOR FILING STAMP ONLY)

MARK W. COLEMAN #117306

NUTTALL COLEMAN & DRANDELL
2333 MERCED STREET

FRESNO, CALIFORNIA 93721

PHONE (559) 233-2900

FAX (559) 485-3 852

mcoleman@nuttallcoleman.com

ATToRNEYS FoR Defendant,
ROBERT CORDOVA, III

  

UNITED STATES _DIS_TRICT COUNT
EASTERN _DISTRICT lOF CALIFORNIA

UNITED STATES OF AMERICA, Case No: 1:18-CR-00145-DAD-BAM
Plaintiffs,
_ STIPULATION FOR MODIFICATION
v. 4 , OF DEFENDANT’S CONDITIONS OF
PRETRIAL RELEASE
ROBERT CORDOVA,
Defendants.

 

 

TO: THE HONORABLE MAGISTRATE JUDGE BARBARA A. McAULIFFE,
AND TO THE UNITED STATES ATTORNEY AND I-IIS REPRESENTATIVE, ASSIST_ANT

UNITED STATES ATTORNEY, MICHAEL TIERNEY:
, Defendant, ROBERT CORDOVA, by and through his counsel, MARK W. COLEMAN,

of NUTTALL COLEMAN & DRANDELL, hereby ap}ilies for an order modifying his
conditions of release to modify his curfew to 6:00 a.m. to 9:00 p.m., seven day per week.

Mr. Co_rdova is requesting modification of his curfew to allow/him to work allow him to
work weekends, and work longer hours than currently allowed by his curfew. Additionally, Mr.

Cordova would like to attend his son’s spring baseball practices

 

 

 

 

 

10
11
12
13
14
15

16

17
18
19
20
21
22
23
24
25
26
27
28

 

Mr. Cordova was placed on electronic GPS monitoring on July 13, 2018. Since that time
he has been in continued contact with his pretrial services officer, Ryan Beckwith, and has done
everything asked of him, including enrolling in and participating in the Better Choices program
through the court. Pre-Trial services is agreeable to the modification requested.

Mr. Cordova is employed by Genesis Painting and Construction. Mr. Cordova’s
employer would like to have Mr. Cordova work weekends and occasional evenings. A copy of
a letter from Genesis Painting and Construction is attached hereto as Exhibit “A.”

IT IS HEREBY STIPULATED by and between the parties hereto that Robert

Cordova’s curfew be modified to 6:00 a.m. to 9:00 p.m., seven days per week.

Dated: March 8 2019. NUTTALL COLEMAN & DRANDELL

 

/s/ Mark W. Coleman

 

MARK W. COLEMAN
Attomey for Defendant
ROBERT CORDOVA

Dated: March 8 2019. UNITED STATES ATTORNEY’S OFFICE

 

/s/ Michael Tierney

 

MICHAEL TIERNEY
` 1 Attomey for Plaintiff
ORDER
IT IS SO ORDERED that Robert Cordova’s curfew be modified to 6:00 a.m. to 9:00
p.m., seven days per week. , ::5 1
DATED: Z/Z$]J”K g `(.>‘
' ERICA P. GRosJEAN
UNITED STATES MAGISTRATE JUDGE

 

 

 

 

 

 

 

EXHIBIT~“M

 

 

February 19',12019

:RE: Robei"t Cordova's Employment

TO*Whom vlt~-l\/iay Con'cern,

1175 shaw Ave._ 1110-1 ms 202
Clovls, Ca 936_‘.12

(559) 273~3644
Genesi<panhngi¢dh igo_gg__i_;_<_)r_q

Geneslspamtingandocnstructioncum
Lici¢ 100§1‘30

1 am requestmg permission for Robert Cordova to he able to work weekends and occasionally
evenings. Our_ slower season has past and | am need of a person who can_ wortiV possible overtime and
have more flexibility with their hours. Al| of my current employees are full time and they understand
the need to be available weekends and some evenings due to extremely high work demand during this
season. l may have no choice but to replace Robert with someone who has the open schedule l am

seeking' in order to.keep up with my work flow and stay on schedule

Th:a_nk*Yhu,

    

Phi||ip »Gr - ~:

`Pres'ide`nt

 

